Citation Nr: 1737624	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder (MDD), to include as secondary to service-connected uterine fibroids.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for migraine headaches, including timeliness of appeal of a March 2008 rating decision.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 2003 to July 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In a September 2014 Board decision, it was determined that the issues of service connection for MDD and migraine headaches were not currently before the Board for appellate consideration.  The Veteran appealed that portion of the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court) and, in a June 2015 Joint Motion for Remand (JMR), the parties agreed that those issues should have been addressed by the Board and they were remanded for adjudication.  In a November 2015 decision, the Board found that new and material evidence had been received to reopen the claim of service connection for MDD, but had not been received to reopen the claim for migraine headaches.  The issue of service connection for MDD was remanded at that time and the application to reopen the claim for migraine headaches was denied.  After an August 2016 JMR, the Court ordered the issue pertaining to migraine headaches returned to the Board.  The parties agreed that the Board needed to address whether the Veteran had, in fact, submitted a timely appeal to a March 2008 rating decision denying service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

In a Supplemental Statement of the Case SSOC dated in December 2016 the denial of the appellant's claim of service connection for MDD was continued.  The Veteran's representative filed an additional VA Form 9 and indicated that she wished to have another hearing by videoconference.  In a recent decision the Court indicated that the Board had a duty to provide additional hearings at an appellant's request under certain circumstances.  See Cook v. Snyder, 28 Vet. App. 330 (2017).  The Court's decision laid out specific criteria that would trigger this duty, most pertinent to the case at hand is the criteria that the second hearing follow a remand from the Court.  Id.  As this has occurred in this case, the holding in Cook is applicable regarding the issue of service connection for MDD and the Veteran is entitled to a second hearing before the Board.  

In addition, pursuant to the August 2016 JMR, the matter of whether the Veteran had submitted a timely appeal to the March 2008 denial of service connection for migraine headaches must be addressed by the AOJ.  This should be adjudicated prior to returning the case to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issues on appeal, including the matter of whether the Veteran submitted a timely appeal to the March 2008 rating decision that denied service connection for migraine headaches.  If the determinations remain unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC.

2.  The AOJ should schedule the Veteran for a videoconference hearing before a member of the Board.  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

